Exhibit 10.12

 

AMENDED AND RESTATED SUBTENANT SECURITY AGREEMENT

(LEASE NO. 2)

 

THIS AMENDED AND RESTATED SUBTENANT SECURITY AGREEMENT (this “Agreement”) is
entered into as of the 30th day of June, 2008, by and among (i) each of the
parties identified on the signature page hereof as the Subtenants (each a
“Subtenant”, and collectively, the “Subtenants”), and (ii) each of the parties
identified on the signature page hereof as the Secured Parties (collectively,
the “Secured Parties”).

 

W I T N E S S E T H:

 

WHEREAS, certain entities comprising the Secured Parties, and FS Tenant Holding
Company Trust, a Maryland business trust, and FS Tenant Pool III Trust, a
Maryland business trust (collectively, “Sunrise Tenant”), are parties to that
certain Amended Master Lease Agreement, dated as of January 11, 2002, as the
same has been amended to date (as so amended, the “Original Sunrise Lease”); and

 

WHEREAS, pursuant to various Sublease Agreements as further described on
Exhibit A attached hereto as the Subleases (collectively, the “Subleases”), FS
Tenant Holding Company Trust subleases certain of the premises demised under the
Original Sunrise Lease to the Subtenants, subject to and upon the terms and
conditions set forth in the Subleases; and

 

WHEREAS, pursuant to the Original Sunrise Lease, certain of the Secured Parties
(“Original Secured Parties”) and the Subtenants are parties to that certain
Security Agreement dated as of January 11, 2002 (the “Original Subtenant
Security Agreement”), pursuant to which each Subtenant grants to certain of the
Secured Parties a first and perfected lien and security interest in certain
collateral related to the properties demised under the Original Lease which they
sublease pursuant to the Subleases; and

 

WHEREAS, certain other entities comprising the Secured Parties, and FS
Commonwealth LLC, a Maryland limited liability company, and FS Patriot LLC, a
Maryland limited liability company (collectively, “Rehab Tenant”, and together
with Sunrise Tenants, collectively, “Tenant”) are parties to that certain
Amended and Restated Master Lease Agreement, dated as of October 1, 2006, as the
same has been amended to date (as so

 

1

--------------------------------------------------------------------------------


 

amended, the “Original Rehabilitation Hospital Lease”, and together with the
Original Sunrise Lease, collectively, the “Original Leases”); and

 

WHEREAS, as of the date hereof, the Secured Parties and Tenant are amending,
restating and consolidating the Original Leases into a single lease which shall
be named the Amended and Restated Master Lease Agreement (Lease No. 2) (the
“Amended Lease No. 2”); and

 

WHEREAS, pursuant to the Amended Lease No. 2, the Subtenants are required to
grant to the Secured Parties a first and perfected lien and security interest in
certain collateral related to the properties demised under the Amended Lease
No. 3 which they sublease pursuant to the Subleases (collectively, the
“Subleased Properties”); and

 

WHEREAS, in connection with the foregoing, the Secured Parties and the
Subtenants wish to amend and restate the Original Subtenant Security Agreement
to act as security for the payment and performance of the Obligations (as
hereinafter defined), all subject to the terms and conditions herein set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, the Subtenants and the Secured Parties hereby
agree that the Original Subtenant Security Agreement is hereby amended and
restated, effective as of the date hereof, to read as follows:

 

Section 1.  Definitions.  As used in this Agreement, the following terms shall
have the meanings specified below.  Except as otherwise defined, terms defined
in the Uniform Commercial Code and used herein without definition shall have the
meanings given such terms in the Uniform Commercial Code.

 

“Affiliated Person” shall have the meaning given such term in the Amended Lease
No. 2.

 

“Amended Lease No. 2” shall have the meaning given such term in the recitals to
this Agreement.

 

“Business Day” shall have the meaning given such term in the Amended Lease
No. 2.

 

2

--------------------------------------------------------------------------------


 

“Collateral” shall mean all of each Subtenant’s right, title and interest in and
under or arising out of all and any personal property, intangibles and fixtures
of any type or description (other than Excluded Collateral), wherever located
and now existing or hereafter arising, or which constitute or arise from the
operation, maintenance or repair of its Subleased Properties or any portion
thereof, together with any and all additions and accessions thereto and
replacements, products, proceeds (including, without limitation, proceeds of
insurance) and supporting obligations thereof, including, but not limited to,
the following:

 

(a)           all goods, including, without limitation, all Equipment; and

 

(b)           all General Intangibles; and

 

(c)           all other personal property or fixtures of any nature whatsoever
which relate to the operation, maintenance or repair of each Subleased Property,
or any portion thereof, and all property from time to time described in any
financing statement signed by such Subtenant naming the Secured Parties as
secured parties; and

 

(d)           all claims, rights, powers or privileges and remedies relating to
the foregoing or arising in connection therewith, including, without limitation,
all Licenses and Permits which such Subtenant legally may grant a security
interest in, rights to make determinations, to exercise any election (including,
but not limited to, election of remedies) or option or to give or receive any
notice, consent, waiver or approval; all liens, security, guaranties,
endorsements, warranties and indemnities and all insurance, eminent domain and
condemnation awards and claims therefor relating thereto or arising in
connection therewith; all rights to property forming the subject matter of any
of the foregoing, including, without limitation, rights to stoppage in transit
and rights to returned or repossessed property; all writings relating to the
foregoing or arising in connection therewith; and

 

(e)           all contract rights, general intangibles and other property rights
of any nature whatsoever arising out of or in connection with any of the
foregoing (other than Excluded Collateral), including, without limitation,
payments due or to become due, whether as

 

3

--------------------------------------------------------------------------------


 

repayments, reimbursements, contractual obligations, indemnities, damages or
otherwise.

 

“Equipment” shall mean all buildings, structures, improvements, fixtures and
items of machinery, equipment and other tangible personal property which
constitute, arise from or relate to the operation, maintenance or repair of each
Subtenant’s Subleased Properties or any portion thereof, together with all
repairs, replacements, improvements, substitutions, extensions or renewals
thereof or additions thereto, all parts, additions and accessories incorporated
therein or affixed thereto, and all “equipment” as such term is defined in the
Uniform Commercial Code, and all cash and non-cash proceeds therefrom.

 

“Event of Default” shall have the meaning given such term in Section 6.

 

“Excluded Collateral” shall mean (a) all Accounts of Subtenants, (b) all Deposit
Accounts and Securities Accounts of Subtenants, (c) all Chattel Paper of
Subtenants, (d) all General Intangibles relating to such Accounts or Chattel
Paper, (e) all Support Obligations relating to any of the foregoing, (f) all
Instruments or Investment Property evidencing or arising from any Accounts or
Chattel Paper, (g) all documents, books, records or other information pertaining
to any of the foregoing (including, without limitation, customer lists, credit
files, computer programs, printouts, tapes, discs, punch cards, data processing
software and other computer materials and records and related property and
rights), (h) all accessions to, substitutions for, and all replacements,
products and proceeds of the foregoing (including without limitation, proceeds
of insurance policies insuring any of the foregoing) and (i) any of the Sublease
Agreements relating to the Leased Property under which any Subtenant is a party.

 

“Facilities” shall have the meaning given such term in the Amended Lease No. 2.

 

“General Intangibles” shall mean all present and future general intangibles and
contract rights (other than Excluded Collateral) which constitute, arise from or
relate to the operation, maintenance or repair of each Subtenant’s Subleased
Properties, or any portion thereof, including, but not limited to, all causes of
action, corporate or business records, inventions, designs, patents, patent
applications, trademarks, trademark registrations and applications therefor,
goodwill, trade names, trade secrets, trade processes, copyrights,

 

4

--------------------------------------------------------------------------------


 

copyright registrations and applications therefor, franchises, customer lists,
computer programs, claims under guaranties, tax refund claims, rights and claims
against carriers and shippers, leases, claims under insurance policies, all
rights to indemnification and all other intangible personal property of every
kind and nature which constitutes, arises from or relates to the operation,
maintenance or repair of such Subleased Properties, or any portion thereof.

 

“Instrument” shall have the meaning given such term in Article 9 of the Uniform
Commercial Code.

 

“Leased Property” shall have the meaning given such term in the Amended Lease
No. 2.

 

“Licenses” shall mean all certificates of need, licenses, permits, rights of
use, covenants or rights otherwise benefiting or permitting the use and
operation of each Subtenant’s Subleased Properties or any part thereof
pertaining to the operation, maintenance or repair of such Subleased Property or
any portion thereof.

 

“Obligations” shall mean each and every obligation and liability of Tenant to
the Secured Parties under the Original Sunrise Lease and Amended Lease No. 2 or
any other document or agreement executed and delivered pursuant thereto,
including, without limitation, the payment of the rent and the payment and
performance of each and every other obligation of Tenant to the Secured Parties,
whether direct or indirect, absolute or contingent, due or to become due.

 

“Original Leases” shall have the meaning given such term in the recitals to this
Agreement.

 

“Original Subtenant Security Agreement” shall have the meaning given such term
in the recitals to this Agreement.

 

“Overdue Rate” shall have the meaning given such term in the Amended Lease
No. 2.

 

“Permits” shall mean all permits, approvals, consents, waivers, exemptions,
variances, franchises, orders, authorizations, rights and licenses obtained or
hereafter obtained from any federal, state or other governmental authority or
agency relating to the operation, maintenance or repair of each Subtenant’s
Subleased Properties, or any portion thereof.

 

5

--------------------------------------------------------------------------------


 

“Person” shall have the meaning given such term in the Amended Lease No. 2.

 

“Property” shall have the meaning given such term in the Amended Lease No. 2.

 

“Rent” shall have the meaning given such term in the Amended Lease No. 2.

 

“Secured Parties” shall have the meaning given such term in the preamble to this
Agreement.

 

“Subleased Properties” shall have the meaning given such term in the recitals to
this Agreement.

 

“Subleases” shall have the meaning given such term in the recitals to this
Agreement.

 

“Subtenants” shall have the meaning given such term in the preamble to this
Agreement.

 

“Tenant” shall have the meaning given such term in the recitals to this
Agreement.

 

“Uniform Commercial Code” means Article 9 of the Uniform Commercial Code as in
effect in the Commonwealth of Massachusetts from time to time.

 

Section 2.  Security Interest.  As security for the prompt payment and
performance of all the Obligations, each Subtenant hereby grants, pledges,
transfers and assigns to the Secured Parties, their successors and assigns and
all other holders from time to time of the Obligations, a continuing security
interest under the Uniform Commercial Code from time to time in effect in the
jurisdiction in which any of the Collateral is located in and a continuing lien
upon all of such Subtenant’s right, title and interest in the Collateral,
together with any and all additions thereto and replacements, products and
proceeds thereof, whether now existing or hereafter arising or acquired and
wherever located.

 

Section 3.  General Representations, Warranties and Covenants.  Each Subtenant
represents, warrants and covenants, which representations, warranties and
covenants shall survive execution and delivery of this Agreement, as follows:

 

(a)           Each of the warranties and representations of such Subtenant
contained herein or in any other document

 

6

--------------------------------------------------------------------------------


 

executed by such Subtenant in connection herewith are true and correct on the
date hereof.

 

(b)           Except for the lien granted to the Secured Parties pursuant to
this Agreement and any liens permitted under the Amended Lease No. 2, each
Subtenant is, and as to the Collateral acquired from time to time after the date
hereof such Subtenant will be, the owner of all the Collateral free from any
lien, security interest, encumbrance or other right, title or interest of any
Person, except for the security interest of the Secured Parties therein, and
such Subtenant shall defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein adverse to the
Secured Parties.  The lien granted in this Agreement by such Subtenant to the
Secured Parties in the Collateral is not prohibited by and does not constitute a
default under any agreements or other instruments constituting a part of the
Collateral, and no consent is required of any Person to effect such lien which
has not been obtained.

 

(c)           Except as permitted under the Amended Lease No. 2, there is no
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) now on file or registered in any public office
covering any interest of any kind in the Collateral, or intended so to be, which
has not been terminated, and so long as this Agreement remains in effect or any
of the Obligations or any obligations of any Affiliated Person of such Subtenant
to the Secured Parties remain unpaid, such Subtenant will not execute and there
will not be on file in any public office any financing statement (or similar
statement or instrument of registration under the law of any jurisdiction) or 
statements relating to the Collateral, except financing statements filed or to
be filed in respect of and covering the security interest of the Secured
Parties.

 

(d)           The chief executive office and the principal place of business of
each Subtenant is as set forth on Schedule 1 and such Subtenant will not move
its chief executive office nor establish any other principal place of business
except to such new location as such Subtenant may establish in accordance with
this Section 3(d).  The location of each Facility comprising a portion of such
Subtenant’s Subleased Properties is as set forth in Schedule 2.  The originals
of all documents evidencing Collateral and the only original books of account
and records of each Subtenant relating thereto are, and will continue to be,
kept at such chief executive office or the applicable Facility, as the case may
be, or at such new location

 

7

--------------------------------------------------------------------------------


 

as such Subtenant may establish in accordance with this Section 3(d).  No
Subtenant shall move its chief executive office or establish any other principal
place of business until (i) such Subtenant shall have given to the Secured
Parties not less than ten (10) days’ prior written notice of its intention to do
so, which notice shall clearly describe such new location and provide such other
information in connection therewith as the Secured Parties may reasonably
request, and (ii) with respect to such new location, such Subtenant shall have
taken such action, satisfactory to the Secured Parties (including, without
limitation, all action required by Section 5), to maintain the security interest
of the Secured Parties in the Collateral.

 

(e)           All tangible personal property owned on the date hereof by such
Subtenant to be used in connection with the operation or maintenance of each
Subleased Property of such Subtenant, or any portion thereof, is located at each
applicable Subleased Property or is in transit to such Subleased Property from
the vendor thereof.  Each Subtenant agrees that (i) all such property held by
such Subtenant on the date hereof, once at each applicable Subleased Property,
shall remain at such Subleased Property and (ii) all such property subsequently
acquired by such Subtenant shall immediately upon acquisition be transferred to
and remain at the applicable Subleased Property.

 

(f)            Such Subtenant’s corporate name and organizational identification
number are as set forth on Schedule 1.  The name under which each of the
Facilities is operated is set forth on Schedule 2.  Each Subtenant agrees that
it shall not (i) change such names without providing the Secured Parties with
thirty (30) days’ prior written notice and making all filings and taking all
such other actions as the Secured Parties determine are necessary or appropriate
to continue or perfect the security interest granted hereunder, (ii) change its
corporate organizational number, nor (iii) conduct its business in any other
name or take title to any Collateral in any other name while this Agreement
remains in effect.  Except as otherwise set forth on Schedule 1, no Subtenant
has ever had any other name or conducted business in any other name in any
jurisdiction.  Each Subtenant’s organizational structure is as set forth on
Schedule 1.  Subject to the terms and conditions of the Amended Lease No. 2 and
the Subleases, no Subtenant shall change its organizational structure or
jurisdiction of organization without giving at least thirty (30) days’ prior
written notice thereof to the Secured Parties.

 

(g)           The Secured Parties are authorized (but are under no obligation)
to make, upon ten (10) Business Days’ notice to

 

8

--------------------------------------------------------------------------------


 

the applicable Subtenant (except in the case of exigent circumstances, in which
circumstances upon such notice, if any, as may then be reasonably practical),
any payments which in the Secured Parties’ opinion are necessary to:

 

(i)            discharge any liens which have or may take priority over the lien
hereof; and

 

(ii)           pay all premiums payable on the insurance policies referred to in
the Amended Lease No. 2 or any other document or agreement executed in
connection therewith or herewith, upon the failure of Tenant to make such
payments within the time permitted therein.

 

No Subtenant shall have any claim against the Secured Parties by reason of its
decision not to make any payments or perform such obligations permitted under
this Section 3(g).  Each Subtenant shall repay to the Secured Parties any sums
paid by the Secured Parties upon demand.  Any sums paid and expenses incurred by
the Secured Parties pursuant to this paragraph shall bear interest at the
Overdue Rate.

 

(h)           If any of the Collateral at any time becomes evidenced by an
Instrument, the Subtenant which owns such Collateral shall promptly deliver such
Instrument to the Secured Parties, appropriately endorsed to the order of the
Secured Parties, to be held pursuant to this Agreement.

 

(i)            No Subtenant shall sell, transfer, change the registration, if
any, of, dispose of, attempt to dispose of, or substantially modify or abandon
the Collateral or any material part thereof, other than as permitted under the
Amended Lease No. 2, without the prior written consent of the Secured Parties. 
Except as permitted under the Amended Lease No. 2, no Subtenant shall create,
incur, assume or suffer to exist any lien upon any of the Collateral without the
prior written consent of the Secured Parties.

 

(j)            No Subtenant shall assert against the Secured Parties any claim
or defense which such Subtenant may have against any seller of the Collateral or
any part thereof or against any Person with respect to the Collateral or any
part thereof.

 

(k)           Each Subtenant shall, upon demand, pay to the Secured Parties the
amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of

 

9

--------------------------------------------------------------------------------


 

any experts and agents, which the Secured Parties may incur in connection with
(i) the administration of this Agreement, (ii) the custody or preservation of,
or the sale of, collection from, or other realization upon, any of the
Collateral, (iii) the exercise or enforcement of any of the rights of the
Secured Parties hereunder and under such other agreements or (iv) the failure by
such Subtenant to perform or observe any of the provisions hereof.

 

(l)            Each Subtenant shall indemnify and hold harmless the Secured
Parties from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Secured Parties in any way relating to or arising out of this
Agreement or arising out of such Subtenant’s obligations under any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
of any such other documents.

 

Section 4.  Special Provisions Concerning Equipment.  No Subtenant shall impair
the rights of the Secured Parties in the Equipment.  Regardless of the manner of
the affixation of any Equipment to real property, the Equipment so attached
shall at all times constitute and remain personal property.  Each Subtenant
retains all liability and responsibility in connection with its Equipment and
the liability of such Subtenant to pay the Obligations shall in no way be
affected or diminished by reason of the fact that such Equipment may be lost,
destroyed, stolen or damaged or for any reason whatsoever have become
unavailable to such Subtenant.  Upon the request of the Secured Parties, any
Subtenant shall provide to the Secured Parties a current list of its Equipment.

 

Section 5.  Financing Statements; Documentary Stamp Taxes.

 

(a)           Each Subtenant shall, at its own expense, make, execute, endorse,
acknowledge, file and/or deliver to the Secured Parties from time to time such
lists, descriptions and designations of inventory, warehouse receipts, bills of
lading, documents of title, vouchers, invoices, schedules, confirmatory
assignments, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which the Secured Parties
reasonably deem appropriate or advisable to perfect,

 

10

--------------------------------------------------------------------------------


 

preserve or protect their security interest in the Collateral.  Each Subtenant
authorizes the Secured Parties to file any such financing statements without the
signature of such Subtenant and such Subtenant will pay all applicable filing
fees and related expenses.  To the extent permitted by law, a carbon,
photographic or other reproduction of this Agreement or a financing statement
shall be sufficient as a financing statement.

 

(b)           Each Subtenant shall procure, pay for, affix to any and all
documents and cancel any documentary tax stamps required by and in accordance
with, applicable law with respect to its Collateral, and the Subtenants shall
indemnify and hold harmless the Secured Parties from and against any liability 
(including interest and penalties) in respect of such documentary stamp taxes.

 

Section 6.  Event of Default.  For purposes of this Agreement, the term “Event
of Default” shall mean (a) the occurrence of an Event of Default under the
Amended Lease No. 2 or any document or agreement executed in connection
therewith; (b) the failure of any Subtenant to comply with any of its covenants
or obligations under this Agreement and the continuance thereof for a period of
ten (10) Business Days after written notice thereof; (c) any representation or
warranty contained herein or made by any Subtenant in connection herewith shall
prove to have been false or misleading in any material respect when made; or
(d) the occurrence of any default or event of default under any document,
instrument or agreement evidencing the Obligations.

 

Section 7.  Remedies.

 

(a)           Upon the occurrence and during the continuance of an Event of
Default, in addition to any rights and remedies now or hereafter granted under
applicable law, under the Amended Lease No. 2 or under any other documents or
agreements entered into in connection herewith or therewith, and not by way of
limitation of any such rights and remedies, the Secured Parties shall have all
of the rights and remedies of a secured party under the Uniform Commercial Code
as enacted in any applicable jurisdiction, and the right, without notice to, or
assent by, any Subtenant, in the name of such Subtenant or in the name of the
Secured Parties or otherwise:

 

(i)            with respect to the General Intangibles to ask for, demand,
collect, receive, compound and give acquittance therefor or any part thereof, to

 

11

--------------------------------------------------------------------------------


 

extend the time of payment of, compromise or settle for cash, credit or
otherwise, and upon any terms and conditions, any thereof, to exercise and
enforce any rights and remedies in respect thereof, and to file any claims,
commence, maintain or discontinue any actions, suits or other proceedings deemed
by the Secured Parties necessary or advisable for the purpose of collecting or
enforcing payment and performance thereof;

 

(ii)           to take possession of any or all of the Collateral and to use,
hold, store, operate, merge and/or control the same and to exclude such
Subtenant and all Persons claiming under it wholly or partly therefrom, and, for
that purpose, to enter, with the aid and assistance of any Person or Persons and
with or without legal process, any premises where the Collateral, or any part
thereof, are, or may be, placed or assembled, and to remove any such Collateral;

 

(iii)          from time to time, at the expense of such Subtenant, to make all
such repairs, replacements, alterations, additions and improvements to and of
the Collateral as the Secured Parties may reasonably deem proper; to carry on
the business and to exercise all rights and powers of such Subtenant in respect
to the Collateral, as the Secured Parties shall deem best, including the right
to enter into any and all such agreements with respect to the leasing,
management and/or operation of the Collateral or any part thereof as the Secured
Parties may see fit; to collect and receive all rents, issues, profits, fees,
revenues and other income of the same and every part thereof which rents,
issues, profits, fees, revenues and other income may be applied to pay the
expenses of holding and operating the Collateral and of conducting the business
thereof, and of all maintenance, repairs, replacements, alterations, additions
and improvements, and to make all payments which the Secured Parties may be
required or may elect to make, if any, for taxes, assessments, insurance and
other charges upon the Collateral

 

12

--------------------------------------------------------------------------------


 

or any part thereof, and all other payments which the Secured Parties may be
required or authorized to make under any provision of this Agreement (including,
without limitation, reasonable legal costs and attorneys’ fees);

 

(iv)                              to execute any instrument and do all other
things necessary and proper to protect and preserve and realize upon the
Collateral and the other rights contemplated hereby;

 

(v)                                 upon notice to such effect, to require any
Subtenant to deliver, at such Subtenant’s expense, any or all Collateral which
is reasonably movable to the Secured Parties at a place designated by the
Secured Parties, and after delivery thereof such Subtenant shall have no further
claim to or interest in the Collateral; and

 

(vi)                              without obligation to resort to other
security, at any time and from time to time, to sell, re-sell, assign and
deliver all or any of the Collateral, in one or more parcels at the same or
different times, and all right, title and interest, claim and demand therein and
right of redemption thereof, at public or private sale, for cash, upon credit or
for future delivery, and at such price or prices and on such terms as the
Secured Parties may determine, with the amounts realized from any such sale to
be applied to the Obligations in the manner determined by the Secured Parties.

 

Each Subtenant hereby agrees that all of the foregoing may be effected without
demand, advertisement or notice (except as hereinafter provided or as may be
required by law), all of which (except as hereinafter provided) are hereby
expressly waived, to the maximum extent permitted by law.  The Secured Parties
shall not be obligated to do any of the acts hereinabove authorized and in the
event that the Secured Parties elect to do any such act, the Secured Parties
shall not be responsible to any Subtenant.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, the Secured Parties may take legal proceedings for the appointment of a
receiver or receivers (to which the Secured Parties shall be entitled as a
matter of

 

13

--------------------------------------------------------------------------------


 

right) to take possession of the Collateral pending the sale thereof pursuant
either to the powers of sale granted by this Agreement or to a judgment, order
or decree made in any judicial proceeding for the foreclosure or involving the
enforcement of this Agreement.  If, after the exercise of any or all of such
rights and remedies, any of the Obligations shall remain unpaid or unsatisfied,
such Subtenant shall remain liable for any deficiency or performance thereof, as
applicable.

 

(c)           Upon any sale of any of the Collateral, whether made under the
power of sale hereby given or under judgment, order or decree in any judicial
proceeding for the foreclosure or involving the enforcement of this Agreement:

 

(i)            the Secured Parties may bid for and purchase the property being
sold and, upon compliance with the terms of sale, may hold, retain and possess
and dispose of such property in its own absolute right without further
accountability, and may, in paying the purchase money therefor, deliver any
instruments evidencing the Obligations or agree to the satisfaction of all or a
portion of the Obligations in lieu of cash in payment of the amount which shall
be payable thereon, and such instruments, in case the amounts so payable thereon
shall be less than the amount due thereon, shall be returned to the Secured
Parties after being appropriately stamped to show partial payment;

 

(ii)           the Secured Parties may make and deliver to the purchaser or
purchasers a good and sufficient deed, bill of sale and instrument of assignment
and transfer of the property sold;

 

(iii)          all right, title, interest, claim and demand whatsoever, either
at law or in equity or  otherwise, of any Subtenant of, in and to the property
so sold shall be divested; such sale shall be a perpetual bar both at law and in
equity against such Subtenant, its successors and assigns, and against any and
all Persons claiming or who may claim the property sold or any part thereof
from, through or under such Subtenant, its successors or assigns;

 

(iv)          the receipt of the Secured Parties or of the officers thereof
making such sale shall be a

 

14

--------------------------------------------------------------------------------


 

sufficient discharge to the purchaser or purchasers at such sale for his or
their purchase money, and such purchaser or purchasers, and his or their assigns
or personal representatives, shall not, after paying such purchase money and
receiving such receipt of the Secured Parties or of such officer therefor, be
obliged to see to the application of such purchase money or be in any way
answerable for any loss, misapplication or nonapplication thereof; and

 

(v)                                 to the extent that it may lawfully do so,
each Subtenant agrees that it will not at any time insist upon, or plead, or in
any manner whatsoever claim or take advantage of, any appraisement, valuation,
stay, extension or redemption laws, or any law permitting it to direct the order
in which the Collateral or any part thereof shall be sold, now or at any time
hereafter in force, which may delay, prevent or otherwise affect the performance
or enforcement of this Agreement or any other document, the Amended Lease No. 2
or any other document or agreement entered into in connection herewith or
therewith, and each Subtenant hereby expressly waives all benefit or advantage
of any such laws and covenants that it will not hinder, delay or impede the
execution of any power granted or delegated to the Secured Parties in this
Agreement, but will suffer and permit the execution of every such power as
though no such laws were in force.

 

In the event of any sale of Collateral pursuant to this Section 7, the Secured
Parties shall, at least ten (10) days before such sale, give the applicable
Subtenant written notice of its intention to sell, except that, if the Secured
Parties shall determine in its reasonable discretion that any such Collateral
threatens to decline in value, any such sale may be made upon three (3) days’
written notice to the applicable Subtenant, which time periods each Subtenant
hereby agrees are reasonable.

 

(d)  The Secured Parties are hereby irrevocably appointed the true and lawful
attorney-in-fact of each Subtenant in its name and stead, to make all necessary
deeds, bills of sale and instruments of assignment and transfer of the property

 

15

--------------------------------------------------------------------------------


 

sold pursuant to this Section 7 and for such other purposes as are necessary or
desirable to effectuate the provisions of this Agreement, and for that purpose
it may execute and deliver all necessary deeds, bills of sale and instruments of
assignment and transfer, and may substitute one or more Persons with like power,
each Subtenant hereby ratifying and confirming all that its said attorney, or
such substitute or substitutes, shall lawfully do by virtue hereof.  If so
requested by the Secured Parties or by any purchaser, each Subtenant shall
ratify and confirm any such sale or transfer by executing and delivering to the
Secured Parties or to such purchaser all property, deeds, bills of sale,
instruments or assignment and transfer and releases as may be designated in any
such request.

 

Section 8.  Application of Moneys.  All moneys which the Secured Parties shall
receive pursuant hereto shall first be applied (to the extent thereof) to the
payment of all reasonable costs and expenses incurred in connection with the
administration and enforcement of, or the preservation of any rights under, this
Agreement or the Amended Lease No. 2 (including, without limitation, the
reasonable fees and disbursements of its counsel and agents), and the balance,
if any, shall be applied first to accrued and unpaid interest, charges and fees
on, and then to outstanding principal of, any Obligations or any other
obligations of Tenant or the Subtenants (or their affiliates) to the Secured
Parties, and then to any other amounts outstanding on any such Obligations and
then as required by law to any other parties having an interest therein.

 

Section 9.  Waivers, Etc.  Each Subtenant, on its own behalf and on behalf of
its successors and assigns, hereby waives presentment, demand, notice, protest
and, except as is otherwise specifically provided herein, all other demands and
notices in connection with this Agreement or the enforcement of the rights of
the Secured Parties hereunder or in connection with any Obligations or any
Collateral; waives all rights to require a marshaling of assets by the Secured
Parties; consents to and waives notice of (i) the substitution, release or
surrender of any Collateral, (ii) the addition or release of Persons primarily
or secondarily liable on any Obligation or on any Collateral, (iii) the
acceptance of partial payments on any Collateral and/or the settlement or
compromise thereof, (iv) any requirement of diligence or promptness on the part
of the Secured Parties in the enforcement of any rights in respect of any
Collateral or any other agreement or instrument directly or indirectly relating
thereto, and (v) any enforcement of any present or future agreement or
instrument relating directly or

 

16

--------------------------------------------------------------------------------


 

indirectly to the Collateral.  No delay or omission on the part of the Secured
Parties or any holder of Obligations in exercising any right hereunder shall
operate as a waiver of such right or of any other right hereunder.  No waiver of
any such right on any one occasion shall be construed as a bar to or waiver of
any such right on any future occasion.  No course of dealing between any
Subtenant and the Secured Parties or any holder of Obligations, nor any failure
to exercise, nor any delay in exercising, on the part of the Secured Parties or
any holder of Obligations, any right, power or privilege hereunder or under any
of the Obligations, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or thereunder
preclude any other or further exercise thereof, or the exercise of any other
right, power or privilege.

 

Each Subtenant further waives any right it may have under the constitution of
any state or commonwealth in which any of the Collateral may be located, or
under the Constitution of the United States of America, to notice (except for
notice specifically required hereby) or to a judicial hearing prior to the
exercise of any right or remedy provided by this Agreement to the Secured
Parties, and waives its rights, if any, to set aside or invalidate any sale duly
consummated in accordance with the foregoing  provisions hereof on the grounds
(if such be the case) that the sale was consummated without a prior judicial
hearing.  EACH SUBTENANT’S WAIVERS UNDER THIS SECTION 9 HAVE BEEN MADE
VOLUNTARILY, INTELLIGENTLY AND KNOWINGLY AND AFTER SUCH SUBTENANT HAS BEEN
APPRISED AND COUNSELED BY ITS ATTORNEYS AS TO THE NATURE THEREOF AND ITS
POSSIBLE ALTERNATIVE RIGHTS.

 

The Secured Parties shall not be required to marshal any present or future
security for (including without limitation this Agreement and the Collateral
pledged hereunder), or guaranties of, the Obligations or any of them, or to
resort to such security or guaranties in any particular order; and all of the
rights hereunder and in respect of such securities and guaranties shall be
cumulative and in addition to all other rights, however existing or arising.  To
the maximum extent permitted by applicable law, each Subtenant hereby agrees
that it will not invoke any law relating to the marshalling of collateral, which
might cause delay in or impede the enforcement of the Secured Parties’ rights
under this Agreement or under any other instrument evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or guaranteed, and, to the maximum

 

17

--------------------------------------------------------------------------------


 

extent permitted by applicable law, each Subtenant hereby irrevocably waives the
benefits of all such laws.

 

Section 10.  Further Assurances as to Collateral; Attorney-in-Fact.  From time
to time hereafter, each Subtenant will execute and deliver, or will cause to be
executed and delivered, such additional instruments, certificates or documents
(including, without limitation, financing statements, renewal statements,
mortgages, collateral assignments and other security documents), and will take
all such actions as the Secured Parties may reasonably request, for the purposes
of implementing or effectuating the provisions of this Agreement or of more
fully perfecting or renewing the Secured Parties’ rights with respect to the
Collateral (or with respect to any additions thereto or replacements or proceeds
thereof or with respect to any other property or assets hereafter acquired by
such Subtenant which may be deemed to be a part of the Collateral) pursuant
hereto and thereto.  The Secured Parties are hereby appointed the
attorney-in-fact, with full power of substitution, of the Subtenants for the
purpose of carrying out the provisions of this Agreement and taking any action,
including, without limitation, executing, delivering and filing applications,
certificates, instruments and other documents and papers with governmental
authorities, and executing any instruments, including without limitation
financing or continuation statements, deeds to secure debt, mortgages,
assignments, conveyances, assignments and transfers which are required to be
taken or executed by any Subtenant under this Agreement, on its behalf and in
its name which appointment is coupled with an interest, is irrevocable and
durable and shall survive the subsequent dissolution, disability or incapacity
of such Subtenant.

 

Section 11.  Arbitration.  The Secured Parties or any Subtenant may elect to
submit any dispute hereunder that has an amount in controversy in excess of
$250,000 to arbitration hereunder.  Any such dispute shall be resolved in
accordance with the Commercial Arbitration Rules of the American Association
then pertaining and the decision of the arbitrators with respect to such dispute
shall be binding, final and conclusive on the parties.

 

In the event the Secured Parties or any Subtenant shall elect to submit any such
dispute to arbitration hereunder, the Secured Parties and such Subtenant shall
each appoint and pay all fees of a fit and impartial person as arbitrator with
at least ten (10) years’ recent professional experience in the general subject
matter of the dispute.  Notice of such

 

18

--------------------------------------------------------------------------------


 

appointment shall be sent in writing by each party to the other, and the
arbitrators so appointed, in the event of their failure to agree within thirty
(30) days after the appointment of the second arbitrator upon the matter so
submitted, shall appoint a third arbitrator.  If either the Secured Parties or
such Subtenant shall fail to appoint an arbitrator, as aforesaid, for a period
of twenty (20) days after written notice from the other party to make such
appointment, then the arbitrator appointed by the party having made such
appointment shall appoint a second arbitrator and the two (2) so appointed
shall, in the event of their failure to agree upon any decision within thirty
(30) days thereafter, appoint a third arbitrator.  If such arbitrators fail to
agree upon a third arbitrator within forty five (45) days after the appointment
of the second arbitrator, then such third arbitrator shall be appointed by the
American Arbitration Association from its qualified panel of arbitrators, and
shall be a person having at least ten (10) years’ recent professional experience
as to the subject matter in question.  The fees of the third arbitrator and the
expenses incident to the proceedings shall be borne equally between the Secured
Parties and such Subtenant, unless the arbitrators decide otherwise.  The fees
of respective counsel engaged by the parties, and the fees of expert witnesses
and other witnesses called for the parties, shall be paid by the respective
party engaging such counsel or calling or engaging such witnesses.

 

The decision of the arbitrators shall be rendered within thirty (30) days after
appointment of the third arbitrator.  Such decision shall be in writing and in
duplicate, one counterpart thereof to be delivered to the Secured Parties and
one to the Subtenants.  A judgment of a court of competent jurisdiction may be
entered upon the award of the arbitrators in accordance with the rules and
statutes applicable thereto then obtaining.

 

Section 12.  Appointment of Agent for Secured Parties.  Each of the Secured
Parties hereby appoints CCC Financing I Trust as its agent for the following
purposes under this Agreement (including, without limitation, the full power and
authority to act on the Secured Parties’ behalf for such purposes): (i) to give
or receive notices, demands, claims and other communications on behalf of the
Secured Parties under this Agreement and (ii) to receive and hold any and all
Collateral which is to be delivered from time to time by the Subtenants to the
Secured Parties in accordance with the terms and conditions of this Agreement.

 

19

--------------------------------------------------------------------------------


 

Section 13.  Notices.  (a) Any and all notices, demands, consents, approvals,
offers, elections and other communications required or permitted under this
Agreement shall be deemed adequately given if in writing and the same shall be
delivered either in hand, by telecopier with electronic confirmation of receipt,
or by mail or Federal Express or similar expedited commercial carrier, addressed
to the recipient of the notice, postpaid and registered or certified with return
receipt requested (if by mail), or with all freight charges prepaid (if by
Federal Express or similar carrier).

 

(b)           All notices required or permitted to be sent hereunder shall be
deemed to have been given for all purposes of this Agreement upon the date of
electronic confirmation of receipt, in the case of a notice by telecopier, and,
in all other cases, upon the date of receipt or refusal, except that whenever
under this Agreement a notice is either received on a day which is not a
Business Day or is required to be delivered on or before a specific day which is
not a Business Day, the day of receipt or required delivery shall automatically
be extended to the next Business Day.

 

(c)           All such notices shall be addressed,

 

if to the Secured Parties to:

 

c/o Senior Housing Properties Trust

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. David J. Hegarty

[Telecopier No. (617) 796-8349]

 

if to any Subtenant to:

 

c/o Five Star Quality Care, Inc.

400 Centre Street

Newton, Massachusetts  02458

Attn:  Mr. Bruce J. Mackey Jr.

[Telecopier No. (617) 796-8385]

 

(d)           By notice given as herein provided, the parties hereto and their
respective successor and assigns shall have the right from time to time and at
any time during the term of this Agreement to change their respective notice
addresses effective upon receipt by the other parties of such notice and each
shall have the right to specify as its address any other address within the
United States of America or to such other address as

 

20

--------------------------------------------------------------------------------


 

the party to whom such notice is directed may have designated in writing to the
other parties hereto.

 

Section 14.  Miscellaneous.

 

(a)           Each Subtenant agrees that its obligations and the rights of the
Secured Parties hereunder and in respect of the Obligations may be enforced by
specific performance hereof and thereof and by temporary, preliminary and/or
final injunctive relief relating hereto and thereto, without necessity for proof
by the Secured Parties or any holder of the Obligations that it would otherwise
suffer irreparable harm, and each Subtenant hereby consents to the issuance of
such specific and injunctive relief.

 

(b)           None of the terms and conditions of this Agreement may be changed,
waived, modified or varied in any manner whatsoever unless in writing duly
signed by the Subtenants and the Secured  Parties.  No notice to or demand on
any Subtenant in any case shall entitle any Subtenant to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of the Secured Parties to any other or further action in any
circumstances without notice or demand.

 

(c)           The obligations of each Subtenant hereunder shall remain in full
force and effect without regard to, and shall not be impaired by, (i) any
bankruptcy, insolvency, reorganization, arrangement, readjustment, composition,
liquidation or the like of Tenant; (ii) any exercise or non-exercise, or any
waiver of, any right, remedy, power or privilege under or in respect of this
Agreement, the Amended Lease No. 2 or any document or agreement executed in
connection herewith or therewith, the Obligations or any security for any of the
Obligations; or (iii) any amendment to or modification of any of the Amended
Lease No. 2 or any document or agreement executed in connection herewith or
therewith, the Obligations or any security for any of the Obligations; whether
or not such Subtenant shall have notice or knowledge of any of the foregoing. 
The rights and remedies of the Secured Parties herein provided for are
cumulative and not exclusive of any rights or remedies which the Secured Parties
would otherwise have, including, without limitation, under the Amended Lease
No. 2 or any document or agreement executed in connection herewith or
therewith.  This Agreement is intended as a supplement for and is not intended
to supersede in any respect the Amended Lease No. 2 or any document or agreement
executed in connection herewith or therewith.

 

21

--------------------------------------------------------------------------------


 

(d)           This Agreement shall be binding upon each Subtenant and its
successors and assigns and shall inure to the benefit of the Secured Parties,
and its respective successors and assigns.  All agreements, representations and
warranties made herein shall survive the execution and delivery of this
Agreement.

 

(e)           The descriptive headings of the several sections of this Agreement
are inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

(f)            Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibitions or unenforceability in
any jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

 

(g)           This Agreement shall be interpreted, construed, applied and
enforced in accordance with the laws of the Commonwealth of Massachusetts
applicable to contracts between residents of Massachusetts which are to be
performed entirely within Massachusetts, regardless of (i) where this Agreement
is executed or delivered; or (ii) where any payment or other performance
required by this Agreement is made or required to be made; or (iii) where any
breach of any provision of this Agreement occurs, or any cause of action
otherwise accrues; or (iv) where any action or other proceeding is instituted or
pending; or (v) the nationality, citizenship, domicile, principle place of
business, or jurisdiction of organization or domestication of any party; or
(vi) whether the laws of the forum jurisdiction otherwise would apply the laws
of a jurisdiction other than the Commonwealth of Massachusetts; or (vii) any
combination of the foregoing.  Notwithstanding the foregoing, to the extent that
matters of title, or creation, perfection and priority of the security interests
created hereby, or procedural issues of foreclosures are required to be governed
by the laws of the state in which the Collateral, or relevant part thereof, is
located, the laws of such State shall apply.

 

Section 15.  NONLIABILITY OF TRUSTEES.  THE DECLARATIONS OF TRUST ESTABLISHING
CERTAIN ENTITIES COMPRISING THE SECURED PARTIES, COPIES OF WHICH, TOGETHER WITH
ALL AMENDMENTS THERETO (COLLECTIVELY, THE “DECLARATIONS”), ARE DULY FILED WITH
THE DEPARTMENT OF ASSESSMENTS AND TAXATION OF THE STATE OF MARYLAND,

 

22

--------------------------------------------------------------------------------


 

PROVIDE THAT THE NAMES OF SUCH ENTITIES REFER TO THE TRUSTEES UNDER SUCH
DECLARATIONS COLLECTIVELY AS TRUSTEES, BUT NOT INDIVIDUALLY OR PERSONALLY, AND
THAT NO TRUSTEE, OFFICER, SHAREHOLDER, EMPLOYEE OR AGENT OF SUCH ENTITIES SHALL
BE HELD TO ANY PERSONAL LIABILITY, JOINTLY OR SEVERALLY, FOR ANY OBLIGATION OF,
OR CLAIM AGAINST, SUCH ENTITIES.  ALL PERSONS DEALING WITH SUCH ENTITIES, IN ANY
WAY, SHALL LOOK ONLY TO THE ASSETS OF SUCH ENTITIES FOR THE PAYMENT OF ANY SUM
OR THE PERFORMANCE OF ANY OBLIGATION.

 

Section 16.  Original Subtenant Security Agreement.  The Secured Parties and the
Subtenants acknowledge and agree that this Agreement amends and restates the
Original Subtenant Security Agreement in its entirety with respect to the
Collateral and that this Agreement shall govern the rights and obligations of
the Secured Parties and the Subtenants with respect to the Collateral from and
after the date of this Agreement.  Notwithstanding the foregoing, the Original
Subtenant Security Agreement shall continue to govern the rights and obligations
of the Secured Parties and the Subtenants with respect to the Collateral prior
to the date of this Agreement.

 

[Remainder of page intentionally left blank.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal as of the date first above written.

 

 

SUBTENANTS:

 

 

 

FS LAFAYETTE TENANT TRUST,

 

FS LEISURE PARK TENANT TRUST,

 

FS LEXINGTON TENANT TRUST,

 

FS TENANT POOL I TRUST,

 

FS TENANT POOL II TRUST,

 

FS TENANT POOL III TRUST, and

 

FS TENANT POOL IV TRUST

 

 

 

By:

/s/ Travis K. Smith

 

 

Travis K. Smith

 

 

Vice President of each of the
foregoing entities

 

 

 

SECURED PARTIES:

 

 

 

CCC FINANCING I TRUST,

 

CCC OF KENTUCKY TRUST,

 

CCC OHIO HEALTHCARE TRUST,

 

CCC PUEBLO NORTE TRUST

 

CCC INVESTMENTS I, L.L.C.,

 

CCCP SENIOR LIVING LLC,

 

CCDE SENIOR LIVING LLC,

 

CCFL SENIOR LIVING LLC,

 

CCOP SENIOR LIVING LLC,

 

CCSL SENIOR LIVING LLC,

 

LTJ SENIOR COMMUNITIES LLC

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

Treasurer and Chief Financial
Officer of each of the foregoing
entities

 

--------------------------------------------------------------------------------


 

 

CCC FINANCING LIMITED, L.P.

 

 

 

By:

CCC RETIREMENT TRUST,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

 

Richard A. Doyle

 

 

 

Treasurer and Chief Financial
Officer

 

 

 

 

 

CCC RETIREMENT COMMUNITIES II, L.P.

 

 

 

By:

CRESTLINE VENTURES LLC,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

Treasurer and Chief Financial
Officer

 

 

 

 

 

HRES1 PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

Richard A. Doyle

 

 

Treasurer and Chief Financial
Officer

 

 

 

 

 

LEISURE PARK VENTURE LIMITED
PARTNERSHIP

 

 

 

By:

CCC LEISURE PARK CORPORATION,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

 

Richard A. Doyle

 

 

 

Treasurer and Chief Financial
Officer

 

--------------------------------------------------------------------------------


 

 

PANTHER HOLDINGS LEVEL I, L.P.

 

 

 

By:

PANTHER GENPAR TRUST,

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Richard A. Doyle

 

 

 

Richard A. Doyle

 

 

 

Treasurer and Chief Financial
Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBLEASES

 

1.                                       Sublease Agreement, dated January 11,
2002, by and between FS Tenant Holding Company Trust, a Maryland business trust,
and FS Lafayette Tenant Trust, a Maryland business trust, as amended by that
certain Letter Agreement dated June 30, 2008 by and among FS Tenant Holding
Company Trust, as sublandlord, and Certain Affiliates of Five Star Quality
Care, Inc., as subtenants.

 

2.                                       Sublease Agreement, dated January 11,
2002, by and between FS Tenant Holding Company Trust, a Maryland business trust,
and FS Leisure Park Tenant Trust, a Maryland business trust, as amended by that
certain Letter Agreement dated June 30, 2008 by and among FS Tenant Holding
Company Trust, as sublandlord, and Certain Affiliates of Five Star Quality
Care, Inc., as subtenants.

 

3.                                       Sublease Agreement, dated January 11,
2002, by and between FS Tenant Holding Company Trust, a Maryland business trust,
and FS Lexington Tenant Trust, a Maryland business trust, as amended by that
certain Letter Agreement dated June 30, 2008 by and among FS Tenant Holding
Company Trust, as sublandlord, and Certain Affiliates of Five Star Quality
Care, Inc., as subtenants.

 

4.                                       Sublease Agreement, dated January 11,
2002, by and between FS Tenant Holding Company Trust, a Maryland business trust,
and FS Tenant Pool I Trust, a Maryland business trust, as amended by that
certain Letter Agreement dated June 30, 2008 by and among FS Tenant Holding
Company Trust, as sublandlord, and Certain Affiliates of Five Star Quality
Care, Inc., as subtenants.

 

5.                                       Sublease Agreement, dated January 11,
2002, by and between FS Tenant Holding Company Trust, a Maryland business trust,
and FS Tenant Pool II Trust, a Maryland business trust, as amended by that
certain First Amendment to Sublease Agreement, dated July 24, 2002, and as
further amended by that certain Letter Agreement dated June 30, 2008 by and
among FS Tenant Holding Company Trust, as sublandlord, and Certain Affiliates of
Five Star Quality Care, Inc., as subtenants.

 

6.                                       Amended Sublease Agreement, dated
January 11, 2002, by and between FS Tenant Holding Company Trust, a Maryland

 

--------------------------------------------------------------------------------


 

business trust, and FS Tenant Pool III Trust, a Maryland business trust, as
amended by that certain Letter Agreement dated June 30, 2008 by and among FS
Tenant Holding Company Trust, as sublandlord, and Certain Affiliates of Five
Star Quality Care, Inc., as subtenants.

 

7.                                       Sublease Agreement, dated January 11,
2002, by and between FS Tenant Holding Company Trust, a Maryland business trust,
and FS Tenant Pool IV Trust, a Maryland business trust, as amended by that
certain Letter Agreement dated June 30, 2008 by and among FS Tenant Holding
Company Trust, as sublandlord, and Certain Affiliates of Five Star Quality
Care, Inc., as subtenants.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Subtenant Name, Organizational Structure

 

Chief Executive Office &

 

Other

& Corporate Identification Number:

 

Principal Place of Business:

 

Names

 

 

 

 

 

FS Lafayette Tenant Trust,

 

400 Centre Street

 

None

a Maryland business trust

 

Newton, MA 02458

 

 

No: MD B06518989

 

 

 

 

 

 

 

 

 

FS Leisure Park Tenant Trust,

 

400 Centre Street

 

None

a Maryland business trust

 

Newton, MA 02458

 

 

No: MD B06547053

 

 

 

 

 

 

 

 

 

FS Lexington Tenant Trust,

 

400 Centre Street

 

None

a Maryland business trust

 

Newton, MA 02458

 

 

No: MD B06519029

 

 

 

 

 

 

 

 

 

FS Tenant Pool I Trust,

 

400 Centre Street

 

None

a Maryland business trust

 

Newton, MA 02458

 

 

No: MD B06519011

 

 

 

 

 

 

 

 

 

FS Tenant Pool II Trust,

 

400 Centre Street

 

None

a Maryland business trust

 

Newton, MA 02458

 

 

No: MD B06518146

 

 

 

 

 

 

 

 

 

FS Tenant Pool III Trust,

 

400 Centre Street

 

None

a Maryland business trust

 

Newton, MA 02458

 

 

No: MD B06519037

 

 

 

 

 

 

 

 

 

FS Tenant Pool IV Trust,

 

400 Centre Street

 

None

a Maryland business trust

 

Newton, MA 02458

 

 

No: MD B06519045

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

The Facilities

 

State

 

Facility

 

Subtenant

 

 

 

 

 

ARIZONA:

 

Forum at Pueblo Norte

 

FS Tenant Pool II Trust

 

 

7090 East Mescal Street

 

 

 

 

Scottsdale, AZ 85254

 

 

 

 

 

 

 

 

 

Forum at Desert Harbor

 

FS Tenant Pool III Trust

 

 

13840 N. Desert Harbor

 

 

 

 

Dr. Peoria, AZ 85381

 

 

 

 

 

 

 

 

 

Forum at Tucson

 

FS Tenant Pool III Trust

 

 

2500 N. Rosemont Boulevard

 

 

 

 

Tucson, AZ 85712

 

 

 

 

 

 

 

CALIFORNIA:

 

Remington Club I

 

FS Tenant Pool II Trust

 

 

16925 Hierba Drive

 

 

 

 

San Diego, CA 92128

 

 

 

 

 

 

 

 

 

Remington Club II

 

FS Tenant Pool II Trust

 

 

16916 Hierba Drive

 

 

 

 

San Diego, CA 92128

 

 

 

 

 

 

 

DELAWARE:

 

Forwood Manor

 

FS Tenant Pool II Trust

 

 

1912 Marsh Road

 

 

 

 

Wilmington, DE 19810

 

 

 

 

 

 

 

 

 

Foulk Manor North

 

FS Tenant Pool I Trust

 

 

1212 Foulk Road

 

 

 

 

Wilmington, DE 19803

 

 

 

 

 

 

 

 

 

Foulk Manor South

 

FS Tenant Pool IV Trust

 

 

407 Foulk Road

 

 

 

 

Wilmington, DE 19803

 

 

 

 

 

 

 

 

 

Millcroft

 

FS Tenant Pool I Trust

 

 

225 Possum Park Road

 

 

 

 

Newark, DE 19711

 

 

 

 

 

 

 

 

 

Shipley Manor

 

FS Tenant Pool I Trust

 

 

2733 Shipley Road

 

 

 

 

Wilmington, DE 19810

 

 

 

--------------------------------------------------------------------------------


 

FLORIDA:

 

Coral Oaks

 

FS Tenant Pool II Trust

 

 

900 West Lake Road

 

 

 

 

Palm Harbor, FL 77381

 

 

 

 

 

 

 

 

 

Forum at Deer Creek

 

FS Tenant Pool III Trust

 

 

3001 Deer Creek Country Club Blvd.

 

 

 

 

Deerfield Beach, FL 33442

 

 

 

 

 

 

 

 

 

Fountainview

 

FS Tenant Pool II Trust

 

 

111 Executive Center Drive

 

 

 

 

West Palm Beach, FL 33411

 

 

 

 

 

 

 

 

 

Park Summit at Coral Springs

 

FS Tenant Pool I Trust

 

 

8500 Royal Palms Blvd.

 

 

 

 

Coral Springs, FL 33065

 

 

 

 

 

 

 

 

 

Springwood Court

 

FS Tenant Pool IV Trust

 

 

12780 Kenwood Lane

 

 

 

 

Ft. Myers, FL 33907

 

 

 

 

 

 

 

INDIANA:

 

Forum at the Crossing

 

FS Tenant Pool II Trust

 

 

8505 Woodfield Crossing

 

 

 

 

Indianapolis, IN 46240

 

 

 

 

 

 

 

KANSAS:

 

Forum at Overland Park

 

FS Tenant Pool III Trust

 

 

3501 West 95th Street

 

 

 

 

Overland Park, KS 66206

 

 

 

 

 

 

 

KENTUCKY:

 

Lafayette at Country Place

 

FS Lafayette Tenant Trust

 

 

690 Mason Headley Road

 

 

 

 

Lexington, KY 40504

 

 

 

 

 

 

 

 

 

Lexington Country Place

 

FS Lexington Tenant Trust

 

 

700 Mason Headley Road

 

 

 

 

Lexington, KY 40504

 

 

 

 

 

 

 

 

 

Forum at Brookside

 

FS Tenant Pool III Trust

 

 

200 Brookside Drive

 

 

 

 

Louisville, KY 40243

 

 

 

--------------------------------------------------------------------------------


 

MASSACHUSETTS:

 

Gables at Winchester

 

FS Tenant Pool II Trust

 

 

299 Cambridge Street

 

 

 

 

Winchester, MA 01890

 

 

 

 

 

 

 

NEW JERSEY:

 

Leisure Park

 

FS Leisure Park Tenant Trust

 

 

1400 Route 70

 

 

 

 

Lakewood, NJ 08701

 

 

 

 

 

 

 

NEW MEXICO:

 

Montebello

 

FS Tenant Pool I Trust

 

 

10500 Academy Road

 

 

 

 

Albuquerque, NM 87111

 

 

 

 

 

 

 

OHIO:

 

Forum at Knightsbridge

 

FS Tenant Pool III Trust

 

 

4590 Knightsbridge Blvd.

 

 

 

 

Columbus, OH 43214

 

 

 

 

 

 

 

SOUTH CAROLINA:

 

Myrtle Beach Manor

 

FS Tenant Pool I Trust

 

 

9547 Highway 17 North

 

 

 

 

Myrtle Beach, SC 29576

 

 

 

 

 

 

 

TEXAS:

 

Montevista

 

FS Tenant Pool I Trust

 

 

1575 Belvidere Street

 

 

 

 

El Paso, TX 79912

 

 

 

 

 

 

 

 

 

Forum at Lincoln Heights

 

FS Tenant Pool I Trust

 

 

311 West Nottingham Road

 

 

 

 

San Antonio, TX

 

 

 

 

 

 

 

 

 

Forum at Memorial Woods

 

FS Tenant Pool III Trust

 

 

777 North Post Oak Road

 

 

 

 

Houston, TX 77024

 

 

 

 

 

 

 

 

 

Forum at Park Lane

 

FS Tenant Pool III Trust

 

 

7831 Park Lane

 

 

 

 

Dallas, TX 75225

 

 

 

 

 

 

 

 

 

Forum at Woodlands

 

FS Tenant Pool II Trust

 

 

5055 West Panther Creek

 

 

 

 

Dr. Woodlands, TX 77381

 

 

 

--------------------------------------------------------------------------------